Case: 20-10173   Date Filed: 08/10/2020   Page: 1 of 6



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10173
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 0:19-cv-62591-BB



EGLISE BAPTISTE BETHANIE DE FT. LAUDERDALE, INC.,
a Florida Not-For-Profit Corporation,
ANDY SAINT-REMY,

                                                         Plaintiffs-Appellants,

                                 versus

SEMINOLE TRIBE OF FLORIDA,
AIDE AUGUSTE,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 10, 2020)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 20-10173     Date Filed: 08/10/2020    Page: 2 of 6



      Before the district court, Eglise Baptise Bethanie De Ft. Lauderdale, Inc.,

and Andy Saint-Remy (plaintiffs) sued the Seminole Tribe of Florida and Aide

Auguste (defendants), alleging various causes of action including claims under 18

U.S.C. § 248. The Tribe moved for dismissal under Federal Rule of Civil

Procedure 12(b)(1) for lack of subject matter jurisdiction, arguing that, because it

is a federally recognized Indian tribe, it was entitled to tribal sovereign immunity.

Auguste sought dismissal as well and argued, in part, that the plaintiffs’ allegations

involved non-justiciable questions of internal church governance. The district

court agreed with the defendants and dismissed the action. This appeal followed.

We affirm the district court.

                                   DISCUSSION

                                           I.

      We write for the benefit of the parties and thus assume their familiarity with

the facts. Turning to the merits, we consider first the district court’s dismissal of

the plaintiffs’ claims against the Tribe. We review a district court’s dismissal of a

complaint due to tribal sovereign immunity de novo. Furry v. Miccosukee Tribe of

Indians of Fla., 685 F.3d 1224, 1227–28 (11th Cir. 2012).

      “Indian tribes benefit from the same common-law immunity from suit

traditionally enjoyed by sovereign powers.” Williams v. Poarch Band of Creek

Indians, 839 F.3d 1312, 1317 (11th Cir. 2016) (internal quotation mark omitted).


                                           2
               Case: 20-10173      Date Filed: 08/10/2020    Page: 3 of 6



However, tribal sovereign immunity is not absolute; tribes are “domestic

dependent nations” and “are subject to plenary control by Congress.” Michigan v.

Bay Mills Indian Cmty., 572 U.S. 782, 788 (2014). Therefore, suits against tribal

entities are barred by tribal sovereign immunity, “unless the plaintiff shows either a

clear waiver of that immunity by the tribe, or an express abrogation of the doctrine

by Congress.” Williams, 839 F.3d at 1317.

      Here, the underlying suit fails to satisfy either prerequisite and is thus

barred. First, everyone agrees Seminole Tribe did not expressly waive immunity

from suit. See Sanderlin v. Seminole Tribe of Fla., 243 F.3d 1282, 1286 (11th Cir.

2001) (“[W]aivers of tribal sovereign immunity cannot be implied on the basis of a

tribe’s actions, but must be unequivocally expressed.”). And second, § 248 does

not evidence any clear and unequivocal Congressional intent to abrogate tribal

sovereign immunity. See Furry, 685 F.3d at 1233 (“[C]ongressional abrogation

must come from ‘the definitive language of the statute itself’[;] . . . ‘legislative

history and inferences from general statutory language are insufficient.’”).

      That the plaintiffs allege criminal violations under § 248 cannot change our

conclusion; where tribal sovereign immunity applies, it “bars actions against tribes

regardless of the type of relief sought.” Freemanville Water Sys., Inc. v. Poarch

Band of Creek Indians, 563 F.3d 1205, 1208 (11th Cir. 2009). Also unavailing is

the plaintiffs’ contention that tribal sovereign immunity is inapplicable here


                                            3
               Case: 20-10173     Date Filed: 08/10/2020    Page: 4 of 6



because the alleged conduct occurred off-reservation. “To date, [the Supreme

Court has] sustained tribal immunity from suit without drawing a distinction based

on where the tribal activities occurred” nor has the Court “drawn a distinction

between governmental and commercial activities of a tribe.” Kiowa Tribe of Okla.

v. Mfg. Techs., Inc., 523 U.S. 751, 754–55 (1998); see also Bay Mills Indian Cmty.,
572 U.S. at 800 (discussing Kiowa and quoting its relevant holding).

      In short, Congress knows how to expressly subject an Indian tribe to private

suit in state or federal court; it did not do so when it enacted § 248. See Furry, 685
F.3d at 1233. Seminole Tribe is entitled to tribal sovereign immunity and was

appropriately dismissed from this suit.

                                          II.

      Next, we turn to the plaintiffs’ claims against Auguste. We review de novo

a district court’s legal conclusions underlying its dismissal of a complaint for lack

of jurisdiction, and we review the district court’s “findings of jurisdictional facts

for clear error.” Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1328 (11th

Cir. 2013).

      “[R]eligious controversies are not the proper subject of civil court inquiry.”

Serbian E. Orthodox Diocese for U.S. and Can. v. Milivojevich, 426 U.S. 696, 713

(1976). We have long recognized that both the Establishment and Free Exercise

Clauses require a “prohibition on judicial cognizance of ecclesiastical disputes.”


                                           4
               Case: 20-10173      Date Filed: 08/10/2020    Page: 5 of 6



Crowder v. S. Baptist Convention, 828 F.2d 718, 721 (11th Cir. 1987). “By

adjudicating religious disputes, civil courts risk affecting associational conduct and

thereby chilling the free exercise of religious beliefs.” Id. And “by entering into a

religious controversy and putting the enforcement power of the state behind a

particular religious faction, a civil court risks ‘establishing’ a religion.” Id.

      The interplay between these two constitutional provisions generally requires

that we refrain from adjudicating matters involving “theological controversy,

church discipline, ecclesiastical government, or the conformity of the members of

the church to the standard of morals required of them.” Id. at 722. Moreover, we

“are bound to accept the decisions of the highest judicatories of a religious

organization of hierarchical polity on matters of discipline, faith, internal

organization, or ecclesiastical rule, custom, or law.” Milivojevich, 426 U.S. at 713.

      The plaintiffs claim that the district court erred in dismissing the claims

against Auguste because their claim—rather than involving ecclesiastical

disputes—is merely a property dispute. That framing ignores two threshold issues.

Before reaching the plaintiffs’ § 248 claim, a court would need to determine

whether Auguste was the rightful successor to the church’s leadership and, if she

was, whether Auguste had the authority to exclude the plaintiffs from the church’s

property. Answering these questions would require us to inquire into church rules,

policies, and decision-making and questions of church governance are manifestly


                                            5
               Case: 20-10173     Date Filed: 08/10/2020   Page: 6 of 6



ecclesiastical. See id. at 717 (“[Q]uestions of church discipline and the

composition of the church hierarchy are at the core of ecclesiastical concern.”).

      Auguste’s decision to exclude the plaintiffs from church property and the

related events are part and parcel of ecclesiastical concerns (e.g., matters of church

governance, administration, and membership). The adjudication of these issues

would “excessively entangl[e] [us] in questions of ecclesiastical doctrine or

belief”—the very types of questions we are commanded to avoid. See Crowder,
828 F.2d at 722 (footnote omitted).

      Summed up, the district court correctly determined that it could not

adjudicate the claim against Auguste because the dispute was “strictly and purely

ecclesiastical in its character.” See Milivojevich, 426 U.S. at 713. The claim

against Auguste was appropriately dismissed.

      We therefore AFFIRM the district court’s dismissal of the plaintiffs’

complaint.




                                          6